DISMISS; and Opinion Filed February 5, 2014.




                                          S    In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                       No. 05-12-01235-CV

                             EX PARTE NATHANIEL L. HUBERT

                       On Appeal from the Criminal District Court No. 1
                                    Dallas County, Texas
                             Trial Court Cause No. X-11-1261H

                               MEMORANDUM OPINION
                          Before Justices Francis, Lang-Miers, and Lewis
                                  Opinion by Justice Lang-Miers
        Appellant’s brief in this case is overdue. By postcard dated May 15, 2013, we notified

appellant the time for filing his brief had expired. We directed appellant to file both his brief and

an extension motion within ten days. We cautioned appellant that failure to file his brief and an

extension motion would result in the dismissal of this appeal without further notice. To date,

appellant has not filed his brief, an extension motion, or otherwise corresponded with the Court

regarding the status of his brief.

        Accordingly, we dismiss this appeal. See TEX. R. APP. P. 38.8(a)(1); 42.3(b)(c).




                                                     /Elizabeth Lang-Miers/
                                                     ELIZABETH LANG-MIERS
                                                     JUSTICE
121235F.P05
                                       S
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

EX PARTE NATHANIEL HUBERT                          On Appeal from the Criminal District Court
                                                   No. 1, Dallas County, Texas
No. 05-12-01235-CV                                 Trial Court Cause No. X-11-1261H.
                                                   Opinion delivered by Justice Lang-Miers.
                                                   Justices Francis and Lewis participating.

       In accordance with this Court’s opinion of this date, this appeal is DISMISSED.



Judgment entered this 5th day of February, 2014.




                                                   /Elizabeth Lang-Miers/
                                                   ELIZABETH LANG-MIERS
                                                   JUSTICE




                                             –2–